


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
6th day of August, 2015 (the “Effective Date”), by and between rVue Holdings,
Inc., a Nevada corporation (the “Company”), and Mark Pacchini (the “Executive”).




W I T N E S S E T H:




WHEREAS, the Executive desires to continue to be employed by the Company as its
Chief Executive Officer and the Company wishes to continue to employ the
Executive in such capacity.




NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and the Executive hereby agree as follows:




1.

Employment and Duties.  The Company agrees to continue to employ and the
Executive agrees to continue to serve as the Company’s Chief Executive Officer.
 The duties and responsibilities of the Executive shall include the duties and
responsibilities as the Board of Directors of the Company (the “Board”) may from
time to time reasonably assign to the Executive.




The Executive shall devote substantially all of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.




2.

Term.  The term of this Agreement shall commence on the Effective Date and shall
continue for a period of three (3) years and shall be automatically renewed for
successive one (1) year periods thereafter unless either party provides the
other party with written notice of his or its intention not to renew this
Agreement at least three (3) months prior to the expiration of the initial term
or any renewal term, as applicable, of this Agreement.  “Employment Period”
shall mean the initial three (3) year term plus renewals, if any.




3.

Place of Employment.  The Executive’s services shall be performed at the
Company’s offices located in Elmhurst, Illinois and any other location where the
Company now or hereafter has a business facility within the Chicagoland area.
The parties acknowledge, however, that the Executive may be required to travel
in connection with the performance of his duties hereunder.




4.

Base Salary.  For all services to be rendered by the Executive pursuant to this
Agreement, the Company agrees to pay the Executive during the Employment Period
an initial base salary (the “Base Salary”) at an annual rate of $48,000,
commencing immediately, which Base Salary shall be increased automatically based
on the Company reaching certain milestones in each fiscal year, measured
independently, set forth on Exhibit A hereto.  The Base Salary shall be paid in
periodic installments in accordance with the Company’s regular payroll
practices.




The Compensation Committee (the “Compensation Committee”) of the Board (or by
the independent members of the Board, if there is no Compensation Committee)
shall review the Executive’s Base Salary annually after the conclusion of the
initial three (3) year term and make a recommendation to the Board as to whether
such Base Salary should be increased but not decreased, which decision shall be
within the Board’s sole discretion.




5.

Bonuses.




(a)

Mandatory Bonuses.  During the term of this Agreement, the Executive shall
receive the bonuses set forth on Exhibit B attached hereto upon the occurrence
of the events set forth thereon.  Each such bonus shall be paid by the Company
to the Executive promptly after determination that the relevant targets have
been met.




(b)

Optional Bonuses.  During the term of this Agreement, in addition to the bonuses
set forth in Section 5(a) above, the Executive shall be entitled to such bonus
compensation (in cash, options, capital stock or other property) as a majority
of the members of the Board may determine from time to time in their sole
discretion.











--------------------------------------------------------------------------------




6.

Stock Options.  




(a)

The Company shall grant the Executive options to purchase shares of the
Company’s common stock, par value $0.001 per share, in the amounts set forth on
Exhibit C attached hereto based upon the Company reaching certain milestones in
each fiscal year, measured independently (the “Option Shares”), subject to the
other terms and conditions set forth in the Company’s Equity Incentive Plan, as
amended and restated in the form approved by the Company’s shareholders on June
30, 2015 and effective on August 20, 2015 (the “Plan”) and any option agreement
by and between the Executive and the Company.  The Executive shall be entitled
to the grant of the Option Shares only upon the first attainment of the
applicable milestone set forth opposite such grant on Exhibit C.  The Executive
acknowledges that a copy of the Plan has been delivered to the Executive and all
terms governing the Executive’s stock options contained herein are governed by
the Plan. Option Shares shall be granted by the Company to the Executive
promptly after determination that the relevant milestone has been met (each, a
“Grant Date”), it being understood that the attainment of any financial targets
shall be determined after the results of the annual audit are known.




(b)

The options granted to the Executive shall vest and become exercisable on the
second (2nd) anniversary of the Grant Date, if and only if the Executive is, and
has been, continuously employed by the Company from the Grant Date through the
second (2nd) anniversary of the Grant Date.  




(c)

Payment for all or part of the exercise price for Option Shares purchased by the
Executive may be made in cash or by check, or by “cashless exercise” (or by any
combination of such methods).




(d)

The agreement or agreements setting forth the terms of the grant of the options
to the Executive shall contain a clause providing that the vesting of the option
shall accelerate in the event of a sale, lease or exchange of substantially all
of the Company’s assets and related business to a third party, or a merger of
the Company with a corporation, which is unaffiliated with the stockholders or
management of the Company (as applicable, a “Sale of the Company”).  For the
avoidance of doubt, such clause shall not provide for accelerated vesting of the
option in the event of a standard or typical financing of the Company, such as
the sale of additional shares or series of the Company’s preferred stock, even
where such financing results in the ownership of more than fifty percent (50%)
of the fully-diluted capitalization of the Company by a third party, none of
which transactions shall constitute a Sale of the Company.




(e)

The Executive shall be eligible for such additional grants of awards under the
Plan as the Committee (as defined in the Plan) (or by the independent members of
the Board, if there is no Compensation Committee) may from time to time
determine.




7.

Expenses.  The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable, ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, however, that the Executive shall properly account for such
expenses in accordance with Company policies and procedures.




8.

Other Benefits.  During the term of this Agreement, the Executive shall be
eligible to participate in incentive, savings, retirement (401(k)), and welfare
benefit plans, including, without limitation, health, medical, dental, vision,
life (including accidental death and dismemberment) and disability insurance
plans (collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried executive employees.




9.

Vacation.  During the term of this Agreement, the Executive shall be entitled to
accrue, on a pro rata basis, twenty (20) paid vacation days per year.  Vacation
shall be taken at such times as are mutually convenient to the Executive and the
Company and no more than fourteen (14) consecutive days shall be taken at any
one time without Company approval in advance.  The Executive shall be entitled
to carry over any accrued, unused vacation days from year to year.











--------------------------------------------------------------------------------




10.

Termination of Employment.




(a)

Death.  If the Executive dies during the Employment Period, this Agreement and
the Executive’s employment with the Company shall automatically terminate and
the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary or bonus through
the date of death and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date.  The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.




(b)

Disability.  In the event that, during the term of this Agreement the Executive
shall be prevented from performing his duties and responsibilities hereunder to
the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive or his heirs, administrators or executors any
earned but unpaid Base Salary or bonus and unused vacation days accrued through
the Executive’s last date of Employment with the Company and reimbursement of
any and all reasonable expenses paid or incurred by the Executive in connection
with and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date.  The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions through the last date of
the Executive’s employment with the Company.  For purposes of this Agreement,
“Disability” shall mean a physical or mental disability that prevents the
performance by the Executive, with or without reasonable accommodation, of his
duties and responsibilities hereunder for a period of not less than an aggregate
of six (6) months during any twelve consecutive months.




(c)

Cause.




(1)

At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause.  For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of such
written demand; (b) the conviction of, or plea of guilty or nolo contendere to,
a felony, (c) violation of Sections 11 or 12 of this Agreement, or (d) fraud,
dishonesty or gross misconduct which is materially and demonstratively injurious
to the Company.  Termination under clauses (b), (c) or (d) of this Section
10(c)(1) shall not be subject to cure.




(2)

Upon termination of this Agreement for Cause, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay the Executive any earned but unpaid Base Salary and vacation
pay, and reimbursement of any and all reasonable expenses paid or incurred by
the Executive in connection with and related to the performance of his duties
and responsibilities for the Company during the period ending on the termination
date.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.




(d)

Change of Control.  For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation,
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding Common Stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), or (ii) a sale of all or
substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.











--------------------------------------------------------------------------------




(e)

Good Reason.




(1)

At any time during the term of this Agreement, subject to the conditions set
forth in Section 10(e)(2) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for Good Reason.  For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) the assignment, without the Executive’s consent, to the Executive of
duties that are significantly different from, and that result in a substantial
diminution of, the duties that he assumed on the Effective Date; (B) the
assignment, without the Executive’s consent, to the Executive of a title that is
different from and subordinate to the title Chief Executive Officer; (C) any
termination of the Executive’s employment by the Company within twelve (12)
months after a Change of Control, other than a termination for Cause, death or
Disability; or (D) material breach by the Company of this Agreement.




(2)

The Executive shall not be entitled to terminate this Agreement for Good Reason
unless and until he shall have delivered written notice to the Company of his
intention to terminate this Agreement and his employment with the Company for
Good Reason, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such termination for Good Reason, and the
Company shall not have eliminated the circumstances constituting Good Reason
within thirty (30) days of its receipt from the Executive of such written
notice.




(3)

In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason, the Company shall pay or provide to the
Executive (or, following his death, to the Executive’s heirs, administrators or
executors): (A) any earned but unpaid Base Salary or bonus accrued through the
Executive’s last day of employment with the Company; (B) continued coverage, at
the Company’s expense, under all Benefits Plans in which the Executive was a
participant immediately prior to his last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Executive following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of one
(1) year following the termination of employment; and (C) reimbursement of any
and all reasonable expenses paid or incurred by the Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date.  All payments due
hereunder shall be payable according to the Company’s standard payroll
procedures.  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.




(f)

Without “Good Reason” by the Executive or Without “Cause” by the Company.




(1)

By the Executive.  At any time during the term of this Agreement, the Executive
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Good Reason by providing prior written notice of at
least thirty (30) days to the Company.  Upon termination by the Executive of
this Agreement and the Executive’s employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
earned but unpaid Base Salary through the Executive’s last day of employment
with the Company and reimbursement of any and all reasonable expenses paid or
incurred by the Executive in connection with and related to the performance of
his duties and responsibilities for the Company during the period ending on the
termination date.  The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax. FICA and FUTA, and other appropriate
deductions.











--------------------------------------------------------------------------------




(2)

By the Company.  At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least
thirty (30) days to the Executive.  Upon termination by the Company of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors): (A) any earned but unpaid Base
Salary or bonus through the Executive’s last day of employment with the Company;
(B) continued coverage, at the Company’s expense, under all Benefits Plans in
which the Executive was a participant immediately prior to his last date of
employment with the Company, or, in the event that any such Benefit Plans do not
permit coverage of the Executive following his last date of employment with the
Company, under benefit plans that provide no less coverage than such Benefit
Plans, for a period of one (1) year following the termination of employment; and
(C) reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date.  All payments due hereunder shall be payable according to the Company’s
standard payroll procedures.  The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions.




11.

Confidential Information.




(a)

Disclosure of Confidential Information.  The Executive recognizes, acknowledges
and agrees that he has had and will continue to have access to secret and
confidential information regarding the Company, its subsidiaries and their
respective businesses (“Confidential Information”), including but not limited
to, its products, formulae, patents, sources of supply, customer dealings, data,
know-how and business plans, provided such information is not in or does not
hereafter become part of the public domain, or become known to others through no
fault of the Executive.  The Executive acknowledges that such information is of
great value to the Company, is the sole property of the Company, and has been
and will be acquired by him in confidence.  In consideration of the obligations
undertaken by the Company herein, the Executive will not, at any time, during or
after his employment hereunder, reveal, divulge or make known to any person, any
information acquired by the Executive during the course of his employment, which
is treated as confidential by the Company, and not otherwise in the public
domain.  The provisions of this Section 11 shall survive the termination of the
Executive’s employment hereunder.




(b)

The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company.




(c)

In the event that the Executive’s employment with the Company terminates for any
reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information.




12.

Non-Competition and Non-Solicitation.




(a)

The Executive agrees and acknowledges that the Confidential Information that the
Executive has already received and will receive is valuable to the Company and
that its protection and maintenance constitutes a legitimate business interest
of the Company, to be protected by the non-competition restrictions set forth
herein.  The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive.  The Executive also acknowledges
that the products and services developed or provided by the Company, its
affiliates and/or its clients or customers are or are intended to be sold,
provided, licensed and/or distributed to customers and clients in and throughout
the United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.











--------------------------------------------------------------------------------




(b)

The Executive hereby agrees and covenants that he shall not, without the prior
written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than a holder of less than two percent (2%) of
the outstanding voting shares of any publicly held company), or whether on the
Executive’s own behalf or on behalf of any other person or entity or otherwise
howsoever, during the Employment Period and for a period of one (1) year
thereafter, within the Territory:




(1)

Engage, own, manage, operate, control, be employed by, consult for, participate
in, or be connected in any manner with the ownership, management, operation or
control of any business in competition with the business of the Company;




(2)

Recruit, solicit or hire, or attempt to recruit, solicit or hire, any employee,
or independent contractor of the Company to leave the employment (or independent
contractor relationship) thereof, whether or not any such employee or
independent contractor is party to an employment agreement;




(3)

Attempt in any manner to solicit or accept from any customer of the Company,
with whom the Company had significant contact during the Executive’s employment
by the Company (whether under this Agreement or otherwise), business of the kind
or competitive with the business done by the Company with such customer or to
persuade or attempt to persuade any such customer to cease to do business or to
reduce the amount of business which such customer has customarily done or might
do with the Company, or if any such customer elects to move its business to a
person other than the Company, provide any services (of the kind or competitive
with the Business of the Company) for such customer, or have any discussions
regarding any such service with such customer, on behalf of such other person;
or




(4)

Interfere with any relationship, contractual or otherwise, between the Company
and any other party, including, without limitation, any supplier, distributor,
co-venturer or joint venturer of the Company to discontinue or reduce its
business with the Company or otherwise interfere in any way with the Business of
the Company.




13.

Miscellaneous.




(a)

The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
 Furthermore, the parties acknowledge that monetary damages alone would not be
an adequate remedy for any breach by the Executive of Section 11 or Section 12
of this Agreement.  Accordingly, the Executive agrees that any breach or
threatened breach by him of Section 11 or Section 12 of this Agreement shall
entitle the Company, in addition to all other legal remedies available to it, to
apply to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach.  The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant.  In the event that
any restriction in this Agreement is more restrictive than permitted by law in
the jurisdiction in which the Company seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law.  The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Company may have at law or in equity.




(b)

Neither the Executive nor the Company may assign or delegate any of their rights
or duties under this Agreement without the express written consent of the other;
provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.




(c)

This Agreement constitutes and embodies the full and complete understanding and
agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged.  The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement.  No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.




(d)

This Agreement shall inure to the benefit of, be binding upon and enforceable
against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.











--------------------------------------------------------------------------------




(e)

The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.




(f)

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be addressed as follows:




If to the Executive:

Mark Pacchini

(address on file with the Company)







If to the Company:

rVue Holdings, Inc.

275 N. York Road, Suite 201

Elmhurst, Illinois 60126

Attn: Board of Directors




or to such other address or addresses as may hereafter be specified by notice
given by any of the above to the other.  Notices shall be deemed to have been
duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery.  Notices shall
be deemed given on the sooner of the date actually received or the third (3rd)
business day after deposited in the mail or one (1) business day after deposited
with an overnight delivery service for overnight delivery.




(g)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois without reference to principles of
conflict of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in Chicago,
Illinois.




(h)

This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one of
the same agreement.  The parties hereto have executed this Agreement as of the
date set forth above.




(i)

The Executive represents and warrants to the Company, that he has the full power
and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which the Executive is a party.




[Signature page follows immediately]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company have caused this Employment
Agreement to be executed as of the date first above written.




RVUE HOLDINGS, INC.







By:

/s/ Mark Pacchini                              

Name: Mark Pacchini

Title: President & CEO










/s/ Mark Pacchini                              

Mark Pacchini




















--------------------------------------------------------------------------------




EXHIBIT A




Benchmark

Additional Base Salary for Fiscal Year

   

Total Revenue for the fiscal year equals at least $2,600,000

  

$48,000 added to Base Salary

Total Revenue for the fiscal year equals at least $5,200,000

Total of $96,000 added to Base Salary, inclusive of additional compensation
provided above

  

Total Revenue for the fiscal year equals at least $7,500,000

Total of $144,000 added to Base Salary, inclusive of additional compensation
provided above

  

















--------------------------------------------------------------------------------




EXHIBIT B




Event

Bonus Amount

  

1.

Sale of the Company resulting in total consideration to the Company or its
stockholders of at least $20,000,000 but less than $40,000,000 (inclusive of
assumed indebtedness and the fair market value of stock and other property)
(“Total Consideration”) within the four years following the effective date of
this Agreement

  

-

$750,000 cash payment to the Executive; plus




-

$500,000 cash payment to other employees of the Company (not including the
Executive), as determined by the Executive.

2.

Sale of the Company resulting in Total Consideration of between $40,000,000 and
less than $60,000,000 within the four years following the effective date of this
Agreement

-

$1,250,000 cash payment to the Executive; plus




-

$750,000 cash payment to other employees of the Company (not including the
Executive), as determined by the Executive.

  

3.

Sale of the Company resulting in Total Consideration of $60,000,000 or more
within the four years following the effective date of this Agreement

-

$1,750,000 cash payment to the Executive; plus




-

$1,000,000 cash payment to other employees of the Company (not including the
Executive), as determined by the Executive.

  














--------------------------------------------------------------------------------




EXHIBIT C




Event

Bonus Amount

  

1.

Total Revenue for the fiscal year equals at least $1,300,000

-

2,750,000 stock options to the Executive, with an exercise price of $0.04 per
share.

  

2.

Total Revenue for the fiscal year equals at least $2,600,000

-

3,250,000 stock options to the Executive, with an exercise price of $0.04 per
share.  In addition, the Executive shall be entitled to the stock options set
forth in Item 1, above, solely to the extent such grant has not been previously
awarded.

  

3.

Total Revenue for the fiscal year equals at least $5,200,000

-

3,750,000 stock options to the Executive, with an exercise price of $0.04 per
share.  In addition, the Executive shall be entitled to the stock options set
forth in Items 1 and 2, above, solely to the extent such grants have not been
previously awarded.  

  















